FILED
                             NOT FOR PUBLICATION                            JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VLADIK BYKOV,                                    No. 09-35632

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00802-RAJ

  v.
                                                 MEMORANDUM *
7435 - 159TH PLACE, NE, LLC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Vladik Bykov appeals pro se from the district court’s order dismissing his

action pursuant to a settlement agreement. Bykov challenges only certain orders

entered prior to dismissal. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the district court’s decisions regarding protective

orders, Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002), and we

affirm.

      The district court did not abuse its discretion by denying Bykov’s motions to

seal or redact financial information and allegedly defamatory statements because

the motions did not demonstrate good cause. See id. at 1210-11 (“For good cause

to exist, the party seeking the protection bears the burden of showing specific

prejudice or harm will result if no protective order is granted.”).

      Contrary to Bykov’s contention, the district court properly reviewed whether

the magistrate judge’s orders were “clearly erroneous or . . . contrary to law.” Fed.

R. Civ. P. 72(a).

      Bykov’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      09-35632